Citation Nr: 0926221	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depression, claimed as 
nervous condition, as secondary to service-connected facial 
acne. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico, which reopened and denied the 
Veteran's claim for entitlement to service connection for 
depression, claimed as a nervous condition, as secondary to 
his service-connected facial acne and continued a 10 percent 
disability rating for his facial acne.  

In his February 2005 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In August 2005 the Board remanded 
the claim in order to afford the Veteran a Travel Board 
hearing; however, he subsequently withdrew his request.  
38 C.F.R. § 20.704(d) (2008).  In May 2006, the appellant and 
his wife testified at a hearing before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.  The case has been returned to the Board for 
appellate review.

In November 2007, the Board reopened and remanded the issue 
of service connection for depression, claimed as nervous 
condition, as secondary to service-connected facial acne and 
denied an increased disability rating for the Veteran's 
service-connected facial acne.  As the required development 
has been completed, the case is again before the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no competent medical evidence showing the Veteran's 
depression, claimed as nervous condition, is a result of, 
proximately due to, or has been aggravated by his service-
connected facial acne. 


CONCLUSION OF LAW

Depression, claimed as nervous condition, is not proximately 
due to, or aggravated by, service-connected facial acne.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in March 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until May 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, his 
DRO hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in May 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondary Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

The Veteran was diagnosed with major depression in 1985 and 
has received ongoing treatment for depression and anxiety 
since that time.  The Veteran contends that his service-
connected facial acne is aggravating his depression and 
therefore should be service-connected on a secondary basis to 
his facial acne.  The Veteran has been service connected at a 
10 percent disability rating for facial acne since June 1958.

VA examinations in June 1963 and April 1974 reflect diagnoses 
of facial acne and acne scarring.  May and June 1985 medical 
records show that the Veteran was anxious about a skin 
disorder, psoriasiform dermatitis, and was experiencing 
increased itching.  July 1985 VA medical records reflect the 
Veteran's diagnosis of major depression.  July 1986 private 
records show that the Veteran had severe psoriasiform 
dermatitis, and that the skin lesions were causing anxiety.  
An October 1987 VA dermatology examination report revealed 
that all observations and diagnoses related to seborrheic 
dermatitis.  In a November 1987 addendum to the examination, 
another VA physician noted that, according to the VA 
dermatologist, no active acne lesions were seen at the 
October 1987 examination.  The Veteran was hospitalized 
during this time.  The primary discharge diagnosis was major 
depression with psychotic features and co-existing skin 
disorders were seborrheic dermatitis and acne.  VA Skin 
examinations in August 1996, August 1999, April 2004 and June 
2006 reflect consistent diagnoses of seborrheic dermatitis 
and acne scars, with the April 2004 examiner observing that 
the Veteran's facial acne was inactive.  

An April 2004 private physician's letter reflects the 
examiner's opinion that the Veteran had severe acneiform 
disruption, that this skin condition was affecting his mental 
aspects, and that he was anxious, sleepless and depressed.  A 
July 2005 private physician's letter reflects the examiner's 
opinion that the Veteran's skin lesions with pruritus 
increase his anxiety levels.  In a May 2006 private 
physician's letter, he states that the Veteran's 
neuropsychiatric condition had been exacerbated by his skin 
condition.  In addition, VA treatment records from October 
and November 2006 show that the Veteran had a diagnosis of 
and was receiving treatment for major depressive disorder 
with psychotic features, and noted that he was frustrated 
with pruritus, was irritable and had difficulties sleeping as 
a reaction, in part, to poor relief from chronic itching.

At his May 2008 VA mental disorders examination, the Veteran 
indicated that he spent most of his time at home, and that he 
refused to go out because of the lesions he had on his skin.  
He called himself the monster because of the lesions.  Upon 
examination, he was diagnosed with recurrent major depressive 
disorder with symptoms of depressed mood, irritability, 
isolation and anhedonia associated with the diagnosis of 
major depressive disorder.  The examiner noted that he had 
been receiving treatment for several years and his condition 
was not showing significant improvement.  He was also showing 
signs of cognitive impairment probably of vascular origin.  
The examiner opined that his depression was aggravated by 
symptoms associated with his seborrheic dermatitis but not to 
facial acne, for which he is service-connected.  

Based upon the evidence of record, the Board finds that 
service connection for the Veteran's major depressive 
disorder, as secondary to service-connected facial acne, is 
not warranted.  Initially, the Board notes that the April 
2004 examiner indicated that the Veteran had inactive facial 
acne, and the two private physicians' letters in July 2005 
noted eczema and pruritus, but not acne.  In addition, the 
June 2006 VA skin examiner noted acne scarring, and diagnosed 
seborrheic dermatitis.  These medical records and opinions 
consistently refer to his skin lesions, eczema, seborrheic 
dermatitis and its associated skin eruptions, but do not show 
any active facial acne.  

Several private physicians have submitted letters which link 
his psychiatric disorder to his current skin condition.  The 
Board notes that the April 2004 private physician's letter 
reflects the examiner's opinion that the Veteran had severe 
acneiform disruption and that this skin condition was 
affecting his mental aspects; however, as noted above, the 
Veteran's service-connected facial acne has been inactive for 
many years.  July 2005 and May 2006 private physician's 
letters show their opinion that the Veteran's psychiatric 
condition has been aggravated by his skin condition and 
October and November 2006 VA treatment records show that the 
Veteran's major depressive disorder with psychotic features 
was being aggravated by his pruritus, but these examiners do 
not specify that his psychiatric condition is associated with 
his service-connected facial acne.  It should be noted that 
the Veteran has been diagnosed with and has been receiving 
treatment for seborrheic dermatitis and cutaneous eczematous 
eruptions.  Based upon the evidence of record, it appears 
that the current manifestations of his service-connected 
facial acne are acne scars.  None of the examiners have 
linked the Veteran's major depressive disorder with acne 
scars.  Finally, the May 2008 VA examiner, after reviewing 
the Veteran's extensive treatment history, opined that his 
depression was aggravated by symptoms associated with his 
seborrheic dermatitis but not to facial acne.  

As noted above, in order to warrant service connection on a 
secondary basis, the evidence would need to show that the 
claimed disorder is proximately caused by, due to or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310.  In this case, there is no evidence that the 
Veteran's major depressive disorder is caused by or 
aggravated by his service-connected facial acne.  In fact, 
the evidence tends to show that his psychiatric disorder is 
aggravated by his seborrheic dermatitis, for which he is not 
service-connected.  

As noted, the Veteran has contended that his service-
connected facial acne has caused or aggravated his major 
depressive disorder.  However, as a lay person, the Veteran 
is not competent to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for depression, claimed as nervous 
condition, as secondary to service-connected facial acne, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


